DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 8–16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation “the sludge to be treated”. There is insufficient antecedent basis for this limitation. Additionally, the instant claim is directed to a method for treating sludge. (Claim 8, line 1.) The instant method includes adding a residue. (Id. at (S22).) However, the last three lines of the claim appear to be directed to process steps for making the residue. Respectfully, these last three lines render the claim indefinite: because it is unclear whether or not the claim is requiring that the steps used to make the residue are actually part of the method. For at least these reasons, claim 8 appears to be indefinite. Because it is indeterminable what is being required by the claim, a comparison of this claim and its dependent claims against the prior art could not be made. In addition, the claims depending from claim 8 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim. Along these same lines, dependent claims 11, 13, 14, and 16 appear to be directed to additional steps for making the residue and thus are also held as indefinite for the reasons provided supra.
Response to Remarks
Based on the claim amendments, the rejection of claim 12 under 35 U.S.C. § 112 has been withdrawn. Applicant’s remarks are respectfully acknowledged but are unpersuasive for at least the reasons set forth in the rejections supra. In particular, the amendments to claim 1 do not appear to resolve the question as to what scope should be assigned to the last three lines of claim 8.
Other References Considered
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Yang1 discloses a method comprising: (1) adjusting the pH of sludge (i.e., mud) to 5; (2) adding an iron-containing sludge pyrolysis residue (FeSO4) to the sludge and stirring for 2 minutes; and (3) adding an oxidant (i.e., hydrogen peroxide) to the sludge and mixing for 25 minutes. Regarding the claim limitations directed to how the iron-containing sludge pyrolysis residue is obtained (clm. 8, last three lines), it respectfully submitted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP § 2113. Thus, respectfully, the process limitations directed to how the iron-containing sludge pyrolysis residue is made cannot be given patentable weight since determination of patentability is based on the product itself. (Id.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        










    
        
            
        
            
        
            
    

    
        1 CN 106219941 A, published December 14, 2016 (“Yang”).